Citation Nr: 0520696	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right thumb injury.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1978 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the New 
Orleans, Louisiana Regional Office of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for residuals of a right thumb injury with a 
noncompensable rating.  In June 2003, the RO increased the 
veteran's rating to 10 percent.  The veteran requests a 
higher rating.  The veteran's appeal was subsequently 
transferred to the Columbia, South Carolina Regional Office 
(RO).

In May 2004, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the May 2004 Board remand directed the 
RO to request a VA examiner to report whether the veteran was 
able to bring his right thumb to within 2 inches of the 
transverse fold of the palm and whether the gap between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, was greater than 2 inches.  Review of the 
August 2004 VA examination report reveals that this was not 
completed.  Therefore, the Board is compelled to remand the 
appeal to afford the veteran a VA examination with findings 
in compliance with the May 2004 Board remand.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Id. at 271.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his right thumb 
disorder.  All indicated tests, X-rays 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The examiner is requested 
to report whether the veteran is able to 
bring his right thumb to within 2 inches 
of the transverse fold of the palm.  The 
physician should also report whether the 
gap between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, is greater than 2 
inches.  Further, the examiner should 
report whether there is favorable or 
unfavorable ankylosis of the right thumb.  
The physician should discuss whether the 
service- connected thumb disability 
results in limitation of motion of other 
digits and the examiner should indicate 
how the veteran's right thumb disability 
interferes with his overall right hand 
function.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4. Thereafter, the RO should readjudicate 
the issue on appeal.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


